DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement dated October 7, 2021 has been considered.
Drawings
	The drawings are objected to under 37 C.F.R.  1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Regarding claims 7 and 15
	The drawings do not show “the boost driver circuitry comprising low-drive drain voltage keeper circuitry.”  The Specification discloses “the word line driver circuitry includes low-drive drain voltage keeper circuitry (e.g. NOT gate 74 and PMOS transistor 68)”, and that boost drive circuitry may include the low-drive drain voltage keeper circuitry.  Specification at ¶ 57.  NOT gate 74 and PMOS transistor 68 are shown as part of the word line driver circuitry of Figure 4, but not as part of the boost driver circuitry of Figure 6. 

Regarding claim 9 
	The drawings do not show “outputting, by a wordline coupled to a second memory cell and the wordline driver circuitry, the first voltage to the memory cell.”  Figures 1 and 4 depict word line driver circuitry coupled to a word line (40, 70).  The driver circuitry couples voltage Vdd (i.e. a “first voltage”) to the word line.  See Specification at ¶ 42 (describing a “first voltage (e.g., Vdd)”).   The Specification further discloses “[e]ach wordline driver outputs a respective wordline (wordline 0- – wordline N) which are coupled to memory cells.” See Figure 3.  Thus, it appears each word line driver is coupled to a word line and corresponding memory cell, for outputting a voltage to that corresponding memory cell.  
	For the sake of argument with respect to Figure 3, the claimed “memory cell” corresponds to the memory cell coupled to wordline 0, and “a word line coupled to a second memory cell” corresponds to wordline 1 and the associated memory cell coupled to wordline 1.  In this scenario, because each word line is controlled by a different wordline driver (100A, 100B), the drawings do not depict outputting a first voltage to the memory cell coupled to wordline 0, by means of wordline 1.  This true for other scenarios where word lines different from wordline 0 and wordline 1 are equated to the “memory cell” and “a word line coupled to the second memory cell”.

	Corrected drawing sheets in compliance with 37 C.F.R.  1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R.  1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The Specification amendment dated June 7, 2022 has been considered.  The amendment has been entered. 



35 U.S.C.  § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16 
	In the paragraph beginning with “outputting, by a second word line,” the claim limitation “a second memory cell” is indefinite.  It is unclear if this limitation is the same as “a second memory cell” recited in claim 9.  Furthermore, the claim limitation “the second memory cell” is also indefinite.  It is unclear if this limitation is intended to reference “a second memory cell” of claim 9 or “a second memory cell” of claim 16.
	In the paragraph beginning with “outputting . . . the second voltage,” the claim limitation “the second memory cell” is indefinite.  It is unclear if this limitation is intended to reference “a second memory cell” of claim 9 or “a second memory cell” of claim 16.

Regarding claim 19 
	In the paragraph beginning with “level shifter circuitry,”  the claim limitation “the boost enable signal” lacks proper antecedent basis.

35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on 	sale, or 	otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1, 2, 6–10, 14–18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni et al. (US 10,002,654 B2)(“Kulkarni”).

Regarding claim 1 Kulkarni discloses: 
	An apparatus (see Figure 7) for writing a bit to a memory cell (Figure 9: 915; see also 5:14–16), the apparatus comprising: 
	wordline driver circuitry (Figure 7: 717) configured to generate a first voltage (see 4:42–46, 2:54–61, describing charging word line WL1 to Vcc in response to asserting signal WLIN1) in response to a row access enable signal (Figure 7: WLIN1; see also Figure 8); 
	boost driver circuitry (Figure 7: 711, 713, 715, 709, 707) coupled to the wordline driver circuitry and being configured to charge a capacitor (Figure 7: 713) using the first voltage and to generate a second voltage (Figure 7: WLVcc) using the first voltage and a voltage at the capacitor (see 4:42–46, 3:25–34, describing a “top node” voltage of capacitor 713) in response to a boost enable signal (Figure 7: Del 2; see also Figure 8), 
	wherein the second voltage is higher than the first voltage (see 3:25–34, describing Vcc and 2Vcc; see also Figure 8, depicting word line voltage WL1 at Δ2); 
	and a wordline (Figure 7: WL1) coupled to the memory cell and the wordline driver circuitry, 
	the wordline being configured to output the first voltage or the second voltage to the memory cell (see 2:60–61, 3:1–5, 4:55–57), 
	wherein the wordline driver circuitry comprises delay circuitry (Figure 7: 723 ; see also 4: 44–46, describing the components of Figure 7 (i.e. NOR gate 723) are described with respect to Figure 5 which depicts a delay node Del 3 NOR gate 523) configured to output the first voltage at the wordline before expiration of a first delay (Figure 8: DEL 1 at logic high; see also 3:2–3) from receiving the row access enable signal and to output the second voltage after expiration of a second delay (see Figure 8, depicting word line WL1 boosted at Δ2 during logic low DEL 3) from receiving the row access enable signal.

Regarding claim 2, Figure 7 of  Kulkarni discloses: 
	wherein the wordline driver circuitry further comprises: 
	a first transistor (719) having a first gate; 
	and first level shifter circuitry (727) coupled to the first gate of the first transistor, 
	the first level shifter circuitry configured to drive the first transistor to transfer the second voltage to the wordline (see 4:42–46, 55–57 3:25–34,  describing voltage 2Vcc stored on capacitor 713).

Regarding claim 6, Figure 7 of Kulkarni discloses: 
	wherein the wordline driver circuitry comprises low-drive drain voltage keeper circuitry (719) configured to output a voltage to the wordline that is at least the first voltage (see 4:42–46, 55–57 3:25–34).

Regarding claim 7, Figure 7 of Kulkarni discloses: 
	wherein the boost driver circuitry comprises low-drive drain voltage keeper circuitry (715) configured to output a voltage to the wordline that is at least the first voltage (see 4:42–46, 2:59–60; describing the components of Figure 7 (i.e. header device 715) are described with respect to Figure 3 which depicts a header device 315 for charging the word line to Vcc).

Regarding claim 8, Figure 7 of Kulkarni discloses: 
	wherein the wordline driver circuitry is first wordline driver circuitry (WL Driver 1),
	 the row access enable signal is a first row access enable signal (WLIN1),
	 the wordline is a first wordline (WL1) and the memory cell is a first memory cell (Note: Although not shown, word line WL1 is connected to a corresponding memory cell which may be DRAM, ROM, Flash, MRAM, or PCM (see 5:14–16)), 
	the apparatus further comprising:
	 second wordline driver circuitry (WL Driver N) configured to generate the first voltage in response to a second row access enable signal (WLINN; see explanation corresponding to similar circuitry cited in the rejection of claim 1), 
	the second wordline driver being coupled to the boost driver circuitry (see Figure 7); 
	and a second wordline (WLN) coupled to a second memory cell (see 5:14–16)) and the second wordline driver circuitry, 
	the second wordline being configured to output the first voltage or the second voltage to the second memory cell, wherein the second wordline driver circuitry comprises second delay circuitry (723) configured to output the first voltage at the second wordline before expiration of the first delay from receiving the second row access enable signal and to output the second voltage after expiration of the second delay from receiving the second row access enable signal (see explanation corresponding to similar circuitry cited in the rejection of claim 1).

Regarding claims 9, 10, 14–18, and 20
	The limitations of claims 9, 10, 14–18, and 20 are substantially similar in scope to those recited in claims 1, 2, 6, 7, and 8.  Thus, claims 9, 10, 14–18, and 20 are rejected over Kulkarni for the same reasons discussed above in the rejections of claims 1, 2, 6, 7 and 8. 

Allowable Subject Matter
	Claims 3–5 and 11–13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Relevant prior art	
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Matano (US 6,137,343).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRETELIA GRAHAM whose telephone number is (571) 272-5055. The examiner can normally be reached Mon-Fri (9am-5pm).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Morse can be reached on (571) 272-3838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kretelia Graham/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        September 7,2022